In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the City of Long Beach dated September 10, 2004, which denied the petitioner’s application for certain area variances, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Brandveen, J.), entered April 6, 2005, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Local zoning boards are vested with broad discretion in considering applications for area variances, and judicial review of their determinations is limited to whether the action taken was illegal, arbitrary and capricious, or an abuse of discretion (see Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]; Matter of Doyle v Amster, 79 NY2d 592, 596 [1992]). A zoning board’s *962determination will be upheld if it has a rational basis (see Matter of Ifrah v Utschig, supra; Matter of DiPaci v Zoning Bd. of Appeals Vil. of Upper Nyack, 4 AD3d 354 [2004]).
Contrary to the petitioner’s contention, the denial of the application for certain area variances to build six two-family dwellings on the proposed lot had a rational basis and was not illegal, arbitrary and capricious, or an abuse of discretion (see Matter of Sasso v Osgood, 86 NY2d 374 [1995]). Therefore, the Supreme Court properly denied the petition and dismissed the proceeding. Schmidt, J.P., Adams, Luciano and Lifson, JJ., concur.